Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that Tran fails to disclose or suggest receiving geographic information associate with a work site.  Tran also fails to disclose or suggest the latency dependent application and the latency requirement.
In response to Applicant’s argument, the examiner submits that Tran teaches receiving geographic information associate with a work site as shown in col. 8, line 10-55, col. 31, line 29-54, col. 47, line 31-65, col. 48, line 26-62, col. 83, line 26-46.  
Tran teaches low-latency computation for the predetermined target (abstract, col. 18, line 5-56).
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Cabrera appears to only refer to download time, which is different from the claimed latency requirement.  Therefore, Cabrera fails to cure the deficiencies of Tran.
In response to Applicant’s argument, the examiner submits that Cabrera does teach the latency dependent and latency requirement as shown in par. 0057-0061, 0065, fig. 5.
Applicant argues that Tran fails to disclose or suggest the features of claim 9.
After carefully reviewing the Tran reference the examiner asserts that Tran does teach the features of claim 9 as shown in col. 19, line 19-col. 20, line 49, col. 86, line 8-col. 87, line 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., (hereinafter Tran) U.S. Patent No. 10,812,992, in view of Cabrera et al., (hereinafter Cabrera) U.S. Pub. No. 2003/0177183.

As to claim 1, Tran teaches the invention as claimed, including a method for managing a machine with a latency-dependent application installed, the method comprising: 
receiving geographical information associated with a work site (col. 8, line 10-55, col. 47, line 31-65, col. 48, line 26-62, col. 83, line 26-46); 
receiving historical communications information associated with the work site, wherein the historical communications information includes a communications event, a duration of the communications event, and a frequency of the communications event (col. 85, line 10-col. 8, line 67); and 
analyzing the historical communications information and the geographical information (abstract, col. 86, line 3-col. 88, line 25).
However, Tran does not explicitly teach generating an instruction for implementing the latency-dependent application of the machine based on a latency requirement of the latency-dependent application; and implementing the latency-dependent application of the machine based on the instruction.
Cabrera teaches generating an instruction for implementing the latency-dependent application of the machine based on a latency requirement of the latency-dependent application (abstract, par. 0061. fig. 5); and 
implementing the latency-dependent application of the machine based on the instruction (par. 0057-0061, 0065, fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tran and Cabrera to provide an efficient system of reducing bandwidth limitations to send events to a set of interested clients (Cabrera, abstract).

As to claim 2, Tran teaches the invention as claimed, including the method of claim 1, wherein the communications event includes a network latency higher than a threshold time determined based on the latency requirement (col. 77, line 4-55, col. 85, line 9-31).

As to claim 3, Tran teaches the invention as claimed, including the method of claim 1, wherein the duration of the communications event includes an actual duration and an average duration (col. 19, line 19-col. 20, line 49). 

As to claim 4, Cabrera teaches the invention as claimed, including the method of claim 1, wherein the frequency of the communications event includes a number of times that the communications event has happened during a time period (par. 0043, 0053, 0056, 0059). 

As to claim 5, Tran teaches the invention as claimed, including the method of claim 1, further comprising receiving real-time communications information associated with the work site; and generating the instruction based on the real-time communications information (col. 3, line 56-col. 4, line 10). 

As to claim 6, Tran teaches the invention as claimed, including the method of claim 1, further comprising generating an integrated user interface having a first area for indicating the geographical information and a second area for indicating the historical communications information (col. 8, line 10-55, col. 47, line 31-65, col. 48, line 26-62, col. 83, line 26-46). 

As to claim 7, Tran teaches the invention as claimed, including the method of claim 6, wherein the integrated user interface includes a third area for indicating an average signal strength (col. 28, line 1-28, col. 64, line 32-43). 

As to claim 8, Tran teaches the invention as claimed, including the method of claim 7, wherein the average signal strength is determined based on grid points in a grid of the work site (col. 28, line 1-28). 

As to claim 9, Tran teaches the invention as claimed, including the method of claim 8, wherein the signal strength percentage threshold includes a first percentage threshold and a second percentage threshold (col. 19, line 19-col. 20, line 49). 

As to claim 12, Tran teaches the invention as claimed, including the method of claim 7, wherein the integrated user interface includes a fourth area for receiving an input of a signal strength threshold for determining the average signal strength (col. 8, line 9-55, col. 28, line 1-28, col. 87, line 51-col. 88, line 25). 

As to claim 13, Tran teaches the invention as claimed, including the method of claim 7, wherein the integrated user interface includes a fifth area indicating a heat map of the average signal strength (col. 8, line 9-55, col. 28, line 1-28, col. 87, line 51-col. 88, line 25). 

As to claim 14, Tran teaches the invention as claimed, including the method of claim 13, wherein the integrated user interface includes a sixth area indicating an analysis of the duration of the communications event and the frequency of the communications event (col. 8, line 9-55, col. 28, line 1-28, col. 87, line 51-col. 88, line 25). 

Claims 15-20 have similar limitations as claims 1-9; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444